Citation Nr: 1003236	
Decision Date: 01/22/10    Archive Date: 02/01/10

DOCKET NO.  06-07 703	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to retroactive induction into a vocational 
rehabilitation training program under Chapter 31 of Title 38 
of the United States Code.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

David S. Nelson, Counsel


INTRODUCTION

The Veteran had unverified active military service from March 
1978 to June 1978.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2005 decisional letter by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan.

In April 2007 a hearing was held with a local hearing 
officer.


FINDINGS OF FACT

1.  By a rating action of August 2004, the RO increased the 
rating for the Veteran's service-connected fractured left 
mandible from 0 percent to 20 percent, effective November 20, 
2002.

2.  In August 2004 the Veteran filed a claim for vocational 
rehabilitation training (VA Form 28-1900).

3.  On May 27, 2005, VA determined that it was feasible for 
the Veteran to achieve a vocational goal.

4.  An award of benefits under Chapter 31 to the Veteran for 
the purpose of attending university classes began January 10, 
2005.


CONCLUSION OF LAW

The criteria for retroactive induction into a vocational 
rehabilitation training program under Chapter 31 of Title 38 
of the United States Code are not met  38 U.S.C.A. §§ 3101, 
3102, 5107 (West 2002); 38 C.F.R. §§ 21.40, 21.51 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), in part, 
describes VA's duties to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  In Manning v. Principi, 16 Vet. 
App. 534, 542 (2002), citing Livesay v. Principi, 15 Vet. 
App. 165 (2001), the United States Court of Appeals for 
Veterans Claims (Court) held that the VCAA has no effect on 
an appeal where the law, and not the underlying facts or 
development of the facts, is dispositive of the matter.  The 
Board finds that such is the case as to the issue on appeal.

Basic entitlement to vocational rehabilitation training under 
Chapter 31, Title 38 of the United States Code requires that 
a veteran have a service-connected disability rated as 20 
percent or more disabling and that he or she is in need of 
rehabilitation due to an employment handicap.  38 U.S.C.A. § 
3102; 38 C.F.R. § 21.40.

By a rating action of August 2004, the RO increased the 
rating for the Veteran's service-connected fractured left 
mandible from 0 percent to 20 percent, effective November 20, 
2002.

On August 27, 2004, VA received the Veteran's claim for 
vocational rehabilitation training (VA Form 28-1900).

By letter dated October 5, 2004, the Veteran was notified by 
the RO that his application for Vocational Rehabilitation and 
Employment benefits had been received and that he would need 
to meet with a counselor to determine whether he qualified 
for the benefits sought.  On October 19, 2004 the Veteran met 
with a vocational (VA fee-basis) counselor.

Having completed the October 2004 vocational assessment, the 
Veteran had an initial appointment with a VA Rehabilitation 
Counselor, M.B., on December 13, 2004.  The report of the 
Veteran's rehabilitation plan, VA Form 28-8872, dated 
December 13, 2004, listed the Veteran's program goal as 
determining the feasibility for employment in the field of 
tile setting.  It was noted that part of the Veteran's 
evaluation criteria was to attend classes at Wayne State 
University.  

In a Counseling Narrative signed on December 20, 2004, M.B. 
indicated that "a determination cannot be made that it is 
currently feasible for [the Veteran] to achieve a suitable 
vocational goal" and that an extended period of evaluation 
would be required for any such determination to be made.  
Handwritten notes (contained in the margin of the December 
20, 2004 counseling narrative) from M.B. dated in November 
2007 listed the Veteran's chronic pain, sporadic employment 
history, criminal record, and low aptitude and academic 
achievement as bases for "questioning feasibility."

A VA Memorandum dated May 27, 2005 reflects that a VA 
Vocational Rehabilitation and Employment Officer made a 
determination, on May 27, 2005, that it was feasible for the 
Veteran to achieve a vocational goal.  An award of benefits 
under Chapter 31 to the Veteran for the purpose of attending 
Wayne State University began January 10, 2005.

The Veteran seeks entitlement to retroactive induction into a 
vocational rehabilitation training program under Chapter 31 
of Title 38.  In essence, the Veteran seeks an award of 
Chapter 31 subsistence allowance benefits earlier than that 
awarded in this case (January 10, 2005).

The rules regarding the award of subsistence allowances for 
participation in vocational rehabilitation training for 
veterans with service-connected disabilities are contained in 
38 U.S.C.A. § 3108 (West 2002).  Payments of subsistence 
allowance are made to eligible veterans who are pursuing a 
program of education or training, and such payments shall be 
paid only for the period of a veteran's enrollment in such 
program.  38 U.S.C.A. §§ 3108(a) (1); 3680; 38 C.F.R. §§ 
21.260, 21.320.

The commencing date of an award of subsistence allowance and 
authorization of training and rehabilitation services are 
determined by the provisions of 38 C.F.R. § 21.322.  See 38 
C.F.R. § 21.320.  Under 38 C.F.R. § 21.322, except in the 
case of retroactive induction into a rehabilitation program, 
as provided in section 21.282, the commencing date of an 
award of subsistence allowance shall be the earlier of: (1) 
The date the facility requires the veteran to report for 
prescribed activities; or (2) The date training or 
rehabilitation services begin.

Under 38 C.F.R. § 21.282(b)(1), a veteran may be inducted 
into a vocational rehabilitation program retroactively when 
all of the following conditions are met: (i) the period for 
which retroactive induction is requested is within the 
veteran's basic period of eligibility or extended 
eligibility; (ii) the veteran was entitled to disability 
compensation during the period for which retroactive 
induction is requested, and met the criteria of entitlement 
to vocational rehabilitation for that period; and (iii) the 
training the veteran pursued during the period is applicable 
to the occupational objective that is confirmed in initial 
evaluation to be compatible with his disability, consistent 
with his abilities, interests, and aptitudes, and otherwise 
suitable for accomplishing vocational rehabilitation.

A veteran shall not be inducted into a vocational 
rehabilitation program retroactively, even if all of the 
above conditions are met, if timely induction was prevented 
by the veteran's lack of cooperation in completing an initial 
evaluation; the veteran had previously received benefits 
under another VA program of education or training for any 
period for which retroactive Chapter 31 benefits are being 
sought; a period of extended evaluation is authorized to 
determine the reasonable feasibility of a vocational goal; or 
the veteran's claim is not received within certain specified 
time limits.  38 C.F.R. § 21.282 (b) (2).

In light of the facts set forth above, the Board concludes 
that the Veteran is not entitlement to retroactive vocational 
rehabilitation training benefits prior to January 10, 2005.  
While VA did receive the Veteran's claim for vocational 
rehabilitation training in August 2004, the fact remains that 
in connection with the August 2004 claim the Veteran was 
placed under a period of extended evaluation to determine the 
reasonable feasibility of his vocational goals.  The Board 
here observes that the Veteran has not provided any evidence 
showing that VA's December 2004 decision to place him under a 
period of extended evaluation to determine the reasonable 
feasibility of his vocational goals was unreasonable or 
unwarranted.

As such, the provisions of 38 C.F.R. § 21.282 (b) (2) prevent 
entitlement to retroactive vocational rehabilitation training 
benefits prior to January 10, 2005 in this case.

The Board has reviewed the Veteran's April 2007 RO hearing 
testimony, and notes his argument that his VA Chapter 31 
benefits should begin at an earlier date due to his 
participation in a civilian apprenticeship program that he 
had begun in February 2003, prior to applying for VA chapter 
31 benefits.

While the Board notes the Veteran's arguments in this regard, 
the Board observes that 38 C.F.R. § 21.282 (b) (2) prevents 
entitlement to retroactive vocational rehabilitation training 
benefits to those, such as the Veteran, who are placed under 
a period of extended evaluation to determine the reasonable 
feasibility of his vocational goals.  As noted, VA did not 
determine that it was feasible for the Veteran to achieve a 
vocational goal until May 2005.

As for the general provisions of 38 C.F.R. § 21.322, the 
Board does not find that these provisions provide for an 
award of subsistence allowance earlier than that awarded in 
this case.

In short, there is no legal basis for entitlement to the 
benefits sought in this appeal.  Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994).  The Board is obligated to decide cases 
based on the applicable law and evidence before it.  Harvey 
v. Brown, 6 Vet. App. 416, 425 (1994) (holding that the Board 
is bound by the law and is without authority to grant 
benefits on an equitable basis).

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt is 
given to the claimant.  38 U.S.C.A. § 5107(b) (West 2002); 
Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).  After 
careful consideration however, the Board finds that the 
preponderance of the evidence in this case falls against the 
appellant, making the benefit of the doubt rule inapplicable.


ORDER

Entitlement to retroactive vocational rehabilitation training 
benefits under Chapter 31 of Title 38 of the United States 
Code prior to January 10, 2005 is denied.




____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


